Miller, J.
The defendant Bartley Buney, in this action of replevin, pleaded property in one Eezin Enney. Upon the trial said Eezin was offered as a witness on the part of the defendant, which offer was objected to by plaintiff, and overruled by the court. It appeared to the court that said Eezin had at the same time, an action of replevin pending for the same property.
The difference between an interest in the question, and interest in the event of the suit, is well understood. The former may materially affect the credit of the witness, but can never destroy his competency. The interest of a witness, to exclude him, must be direct and not consequential. In general the liability of a witness to a like action, or his standing in the same predicament, with the party sued, if the verdict cannot be given in evidence foi or against him, is an interest in the question, and does not exclude him. Evans v. Eaton, 7 Wheat. 365. The judgment in this case cannot affect the cause of the witness pending. Legally, he is indifferent as to the event of this cause. He is neither to gain or lose by the decision, whether for or against the defendant. In his case, this record cannot be read in evidence.
That he is a competent witness on the part of the defendant, is conclusively settled. In the case of Wood v. Wilkinson, 4 Barn. & Adolph, it is decided, that in trover, the owner of the property in question is a competent witness to prove property in himself. Also in Mix v. Cutting, 4 Taunt. 18. In Bush v. Lyon, 9 Cowen, 52, it is. decided, that one who claims property in himself, in the chattel in question, in an action of. trover, is a competent witness for the defendant to show such property, whether it be special or general. The same doctrine is laid down in Starkie on Evidence, 1508. In Page v. Weeks, 13 Mass. 199, it is decided, that in *508replevin, where the defendant pleaded property in one Stevens, he (Stevens) was a legal witness to sustain this plea.
The point is so clearly settled, that the judgment of the district court must be reversed with costs.